DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Raska on 3/5/2021.

The application has been amended as follows: 

Claims 36, 37, and 39 are cancelled.

Claim 27 has been amended to read:

27. A method of preparing a specimen for determining the presence of at least one microorganism specie in the specimen, the method comprising:
obtaining a specimen with a pipette;
coupling the pipette with an imaging cartridge such that the specimen is bio-contained therein;
dispensing a desired amount of the specimen from the pipette into an imaging chamber defined in the imaging cartridge; and
spreading the specimen within the imaging chamber, wherein the specimen is spread within the imaging chamber by a spreading mechanism disposed within the imaging chamber, and wherein the spreading mechanism is a magnet configured to move from one end of the imaging chamber to an opposite end of the imaging chamber for spreading the specimen therein.

Claim 38 has been amended to read:
38. The method of Claim 27


Claim 49 has been amended to read:

49. The method of Claim 48, further comprising capturing at least one of bacteria-sized particles or bio-contaminants in the one or more filter membranes.




Allowable Subject Matter
Claims 27-28, 31-35, 38, and 40-49 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of McDevitt et al. (US 2010/0291588) discloses a method and assembly for preparing a specimen for determining the presence of at least one microorganism in the specimen comprising providing a cartridge with an imaging chamber and a pipette configured to dock with a port in the cartridge but does not suggest or fairly disclose a magnet placed in the imaging chamber utilized to spread the specimen within the imaging chamber in combination with other claim features.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799